DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Andersson et al. (U.S. Patent Publication No. 2015/0362269, “Andersson”). 

Regarding Claim 1, Andersson discloses a brazed plate heat exchanger (100, fig 2) comprising a number of rectangular heat exchanger plates (110) provided with a pressed pattern of ridges (R, fig 3) and grooves (G, fig 3) adapted to keep the plates on a distance from one another by providing contact points between crossing ridges and grooves of neighbouring plates under formation of interplate flow channels for media to exchange heat (as can be seen in fig 5A), said interplate flow channels being in selective fluid communication with first (B, fig 3), second (C, fig 3), third (A, fig 3) and fourth (140, fig 3) large port openings and first (150, fig 3) and second (160, fig 3) small port openings for letting in fluids to exchange heat, wherein fluid passing between the first and second large port openings (e.g. brine, see ¶0029) exchanges heat with fluids passing between third and fourth port openings (¶0030) over a first heat exchanging portion (see annotated fig 3 below) of each plate and fluid passing between the first and second small port openings over a second portion (170) of each plate, said first and second portions 

    PNG
    media_image1.png
    860
    586
    media_image1.png
    Greyscale


Regarding Claim 2, Andersson further discloses wherein said dividing surface (180) comprises a ridge of one heat exchanger plate and a groove of its neighboring plate (see annotated fig 5A below, ¶0027), such that a seal between the plates is achieved when the ridge of the one heat exchanger plate contacts the groove of the neighbouring heat exchanger plate and no seal is achieved when the ridge of the one heat exchanger plate does not contact the groove of its neighboring plate (see annotated fig 5A below). 

    PNG
    media_image2.png
    532
    863
    media_image2.png
    Greyscale


Regarding Claim 3, Andersson further discloses wherein the second portion (170) extends along a radius of a part (145) of a port opening (140).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763